Citation Nr: 1548054	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-49 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a right shoulder disability, prior to February 1, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.

4.  Entitlement to service connection for a bilateral elbow condition, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a rib condition, claimed as right-sided rib pain.

6.  Entitlement to service connection for right wrist carpal tunnel syndrome, to include as secondary to a service-connected disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Oakland, California.  A March 2010 rating decision from the St. Paul, Minnesota RO continued a 40 percent rating for a right shoulder disability, granted service connection for an anxiety disorder and assigned a 10 percent disability rating, denied entitlement to a TDIU, and denied entitlement to service connection for a bilateral elbow condition, a rib condition, and right wrist carpal tunnel syndrome.  A September 2012 rating decision from the Oakland, California RO granted entitlement to service connection for a left shoulder disability and assigned a 10 percent disability rating.  Jurisdiction subsequently transferred to the San Diego, California RO.

In a July 2010 rating decision, the St. Paul, Minnesota RO increased the Veteran's disability rating for an anxiety disorder to 30 percent, effective from the date of service connection.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to nonservice-connected pension benefits has been raised by the Veteran in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the appellant's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.


Outstanding Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  Here, the record suggests that there may be outstanding VA and/or private treatment records.  In this regard, the most recent VA treatment records associated with the claims file are from the San Francisco VA Medical Center (VAMC) dated through September 2013.  However, it appears that the Veteran subsequently moved to Barstow, California.  See, e.g., September 2013 VA Treatment Record.  Upon remand, the AOJ should attempt to locate any outstanding VA treatment records from September 2013 to the present.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

The record also indicates that there may be outstanding Vocational Rehabilitation records.  At the September 2015 hearing, the Veteran indicated that he applied for Vocational Rehabilitation benefits in 2006 or 2007, and the claims file contains a May 2007 memorandum indicating that the Veteran was found medically infeasible to complete a program of rehabilitation services.  The Board finds that the Veteran's complete VA Vocational Rehabilitation records, if any, would be useful in adjudicating the increased rating and TDIU issues on appeal.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2015).

Remand is also necessary to obtain private treatment records.  Specifically, the Veteran testified at the September 2015 hearing that he currently receives treatment at the Barstow emergency room. When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, an attempt should be made to obtain those records on remand.

Service Connection

The Veteran contends that his bilateral elbow condition, right wrist condition, and right rib condition are secondary to his service-connected right shoulder disability.  Additionally, during the September 2015 hearing, the Veteran indicated that his right elbow and rib conditions were also directly related to service because he injured both in the same accident in which he injured his right shoulder.  The Veteran's service treatment records confirm that the Veteran complained of right elbow pain after an accident in which he fractured his right clavicle.  See March 1980 Service Treatment Record.

The Veteran was afforded a VA examination in February 2010.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with lateral epicondylitis of the left elbow and carpel tunnel syndrome of the right arm and wrist.  The examiner also indicated that there was no diagnosis for a right elbow condition or a right rib condition.  As to the left elbow condition, the examiner opined that it was not caused by or aggravated by the service-connected right shoulder condition because it was caused by a work related injury in 1998 and was exacerbated in 2009 by being struck by a rock.  As to the right carpel tunnel syndrome, the examiner opined that it was not caused by or aggravated by the service-connect right shoulder condition because carpel tunnel syndrome results from overuse of the hand and wrist and it is unlikely that there was overuse of the right hand and wrist due to a disability of the shoulder on the same side of the body.  The examiner noted that "it would be more likely that the left hand and wrist would be overused if there was a significant right upper extremity problem."  

The Board finds that further opinion is necessary in this case.  As an initial matter, although an opinion regarding secondary service connection was obtained, to date, no opinion regarding direct service connection has been sought.  In light of the fact that service treatment records suggest that the Veteran may have injured his rib and elbow in service, an opinion regarding direct service connection should be sought on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Moreover, the examiner did not offer any rationale regarding whether the Veteran's claimed conditions were aggravated by the Veteran's service-connected disabilities.  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").

Additionally, subsequent to the February 2010 VA examination, the Veteran was granted service connection for a left shoulder disability.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).     

In light of the foregoing, the Veteran should be afforded a new examination in order to obtain clarifying opinions.

TDIU

The TDIU issue must be remanded because the increased rating and service connection claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Moreover, the Veteran last submitted a Veterans Application for Increased Compensation Based on Unemployability (VA 21-8940) in September 2009.  At that time, the Veteran reported that he had last worked full-time in September 2008.  Since that time, the record reflects that the Veteran resumed full-time work.  Specifically, a March 2012 VA treatment record shows that the Veteran had full-time employment at the San Francisco VAMC, and a September 2013 VA treatment record shows that the Veteran was moving to Barstow to obtain employment.  As the Veteran's recent employment history is currently unclear, the AOJ should undertake additional development on remand, to include sending the Veteran a new VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Resend the Veteran a VA Form 21-8940 and request that he complete it with exact dates for all periods of employment prior to April 9, 2012.  He should also be advised that he may submit other evidence, such as statements from previous employers or his Social Security earnings record, in support of his claim.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from September 2013 to the present, documenting treatment for the conditions on appeal.  Additionally, obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  The letter should specifically include, but not limited to, a request for records of treatment at Barstow emergency room.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral elbow conditions, right wrist conditions, and right rib conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's bilateral elbow, right wrist, and right rib conditions diagnosed at any time during the pendency of the appeal had its onset during or is otherwise etiologically related to the Veteran's military service, to include the March 1980 bicycle accident?

The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the bilateral elbow, right wrist, and right rib conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed bilateral elbow, right wrist, and right rib conditions.

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's bilateral elbow, right wrist, and right rib conditions diagnosed at any time during the pendency of the appeal are proximately due to or caused by the Veteran's service-connected left shoulder disability or the Veteran's service-connected right shoulder disability?

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's bilateral elbow, right wrist, and right rib conditions diagnosed at any time during the pendency of the appeal have been aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected left shoulder disability or the Veteran's service-connected right shoulder disability?

If the examiner determines that any of the Veteran's bilateral elbow, right wrist, and right rib conditions were aggravated by his service-connected left shoulder disability and/or his service-connected right shoulder disability, the examiner should report the baseline level of severity of the bilateral elbow, right wrist, and/or right rib condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.    

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



